445 F.2d 1407
Phillip HOORWITZ, a/k/a Philip Horwitz, Appellant,v.Stanley R. RESOR, Secretary of the Army, Appellee.
No. 859.
Docket 71-1023.
United States Court of Appeals, Second Circuit.
Argued June 4, 1971.
Decided June 4, 1971.

James W. Zion, Hartford, Conn., for appellant.
F. Mac Buckley, Asst. U. S. Atty. (Stewart H. Jones, U. S. Atty. for the District of Connecticut, of counsel), for appellee.
Appeal from the United States District Court for the District of Connecticut; M. Joseph Blumenfeld, Judge.
Before CLARK, Associate Justice,* and SMITH and ANDERSON, Circuit Judges.
PER CURIAM:


1
We affirmed in open court the granting of summary judgment in favor of the appellee in the United States District Court for the District of Connecticut, M. Joseph Blumenfeld, Judge, on the opinion of Judge Blumenfeld below, 329 F. Supp. 1050.



Notes:


*
 Sitting by designation